GRAVES, J.
This is an original proceeding by mandamus. The facts are few and simple and stand admitted, in as much as the respondent rests his case upon a demurrer to relator’s petition, which stands for the alternative writ.
Relator is the State Game and Fish Commissioner of Missouri. Respondent is the State Auditor. Relator, at the time of his appointment to the office of State Game and Fish Commissioner, resided at the city of St. James in the county of Phelps, and thence forward has continued to reside there. He established no residence in Jefferson City, but did establish an office there, in which is maintained a clerk and an office force. Once or twice per month it became necessary for relator to come from his home to his office to go over the expense accounts of the office, and the expense accounts of his divers deputies in the State, to the end that he might certify the same to the State Auditor for payment. While doing this work, he charged his hotel bills while at Jefferson City in his accounts as expenses *507chargeable to the State. Those items for a number of months the State Auditor, respondent herein, refused to allow to relator, and continues to so refuse to allow the same. ' By our writ of mandamus it is sought to compel the Auditor to audit and allow these items. For the five months involved in this action these items aggregate $58.35, but the suit will determine the status of these items and their allowance throughout the term of relator. The appropriation is ample out of which they may be paid, if valid. Further facts may well he left to the opinion.
nSidence. I. We start with the proposition that there is no law, either statutory or constitutional, which fixes the residence of the State Game and Fish Commissioner. So far as the law is written, this official en-j°7s the privilege of residing wherever he pleases within the State. Some are. not so fortunately situated. [Constitution of Missouri, art. 5, sec. 1.] The statute creating relator’s office and prescribing the duties thereof nowhere fixes his place of residence, and he is permitted to escape the privilege of having the merchants and tradesmen of the Capital City adjust his living expenses to the size of his salary. Respondent (under the constitutional provision supra) is not so fortunate. Relator had the legal right to maintain his residence at St. James. He likewise had no restrictions upon the place of locating his office. Quite naturally he saw fit to locate it at the seat of government, but this did not compel him to change his residence.
II. By Section 6558 such officer “may provide and maintain a suitable office, and may maintain a clerk when necessary.” The same section also further provides :
*508Expenses! *507“At the end of each calendar month the said Game and Fish Commissioner shall file with the State Auditor an itemized statement, under oath, of all sums of *508money actually and necessarily expended by him in the discharge of his official duties. Such statement shall include office rent, salary of one clerk at the rate of two and one-half dollars per day while said clerk is employed, salaries and expenses of deputies while traveling under special orders as hereinafter provided all necessary traveling expenses, postage, stationery, fuel and such incidental expenses as may be required. The State Auditor shall draw his warrant for such amount, which shall be paid monthly out of the Game Fund.”
The duties of such officer under Article 2 of Chapter 49, Revised Statutes 1909, are numerous and varied, and chief among them is, that he is to see that the state game laws are enforced, [Sec. 6562, R. S. 1909.] To this end he is empowered to serve warrants and make arrests. [Sec. 6565, R. S. 1909.] In fact, under this law (Art. 2, chap. 49, supra) his duties are so numerous and various as to require his presence at times in the different portions of the State. Without aid he could not meet all the obligations of the law, and the Legislature, so knowing, has provided for many deputies. [Sec. 6566, R. S. 1909.] Those deputies are allowed a ■per diem and expenses, and their accounts must be examined and approved by the Commissioner. [Sec. 6566, supra.]
The expenses involved in this action were expenses incident to the examination and approval of these expense accounts, as well as other expense accounts of the office mantained by the relator. If either the law or the Constitution required of relator a residence at the seat of government, and the law (as it does not) required his office to be maintained at the seat of government, there would be excuse for the action of the State Auditor in this case. But as it is there is absolutely no excuse for the refusal to audit and allow these expenses, which are amply provided for both by the law creating the office and prescribing the duties, and the Appropriations Act covering the expense of the office.
*509A case as plain as this should have been disposed of without recourse to the courts. If the State Auditor had any doubts (although we can see no room for such), the law makes the Attorney-General his legal adviser, and we are loth to believe that the plain and simple issues of this case are here under the advice of the Attorney-General. The law furnishes to state officials this legal adviser to the end that the courts might be relieved of eases in which there are no merits. Our alternative writ of mandamus should be made absolute, and it is so ordered.
All concur.